PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
:
Wallach, et al.

Application No. 15/596,649
:	DECISION ON PETITION
Filed:    May 16, 2017
:
Attorney Docket No.  CONP.P0004USC1/1000201219

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed on September 18, 2020. This is also a decision on the petition under 37 CFR 1.137(a), filed on September 18, 2020, that was filed in the alternative to the petition under 37 CFR 1.181.

The petition under 37 CFR 1.181 is granted.

The petition under 37 CFR 1.137(a) is dismissed as unnecessary in view of the granting of the petition under 37 CFR 1.181.


This application was held abandoned after no further action was taken after the “Decision on Appeal” rendered on June 19, 2020, by the Patent and Trial and Appeal Board, affirming-in-part the examiner’s final rejection mailed on April 3, 2018.  A Notice of Abandonment was mailed on September 8, 2020.  

Applicant now files the instant petition arguing that the imposition of the holding of abandonment was improper the application. Applicant states, in pertinent part, that: 

[t]he nature of the decision in the Decision on Appeal issued in the instant application required further action by the Examiner. Accordingly, proceedings on the instant application should not have been considered terminated by a failure to file an appeal to the court or a civil action and the holding of abandonment by the Examiner was inappropriate and should be withdrawn.

The Board reversed the 35 U.S.C. § 102(b) rejection of claims 1-3, 5, 8-12, and 15-18 and the 35 U.S.C. § 103(a) rejections of claims 4, 6, 7, 13, 14, 19, and 20. Decision on Appeal at page 6. The Board affirmed the provisional rejection of claims 1, 4, 8, 9, 15, 

In light of the Board’s reversal of all of the art rejections (i.e., the rejections under 35 U.S.C. §§ 102(b) and 103(a)), it remained indeterminate as to whether or not the filing of a terminal disclaimer was appropriate without further action by the Examiner. In particular, it was unknown if the Examiner intended to issue a rejection of the claims based upon new art, as experienced by the undersigned Applicant’s attorney on several occasions after a Decision on Appeal, or if the Examiner would conclude that the claims are allowable over the art. That is, without the Examiner providing some indication that the claims of the instant application would not be further rejected after the Decision on Appeal, Applicant was unable to determine if further claim amendments may be necessary. Should further claim amendments have been necessary, the provisional obviousness type double patenting rejection, and thus the need for filing a Terminal Disclaimer, may have been obviated.

As noted by Applicant in the Appel Brief, “Appellant has proposed that if, at the time the claims of the present application are determined to include allowable subject matter, a double patenting rejection is proper, a terminal disclaimer will be filed at that time.” Id. at page 4. However, further action was required by the Examiner to indicate that the claims of the instant application have been determined to include allowable subject matter. That is, “the nature of the decision requires further action by the examiner” and proceedings on the application should not have been considered terminated by the failure to timely file an appeal to the court or a civil action. 37 C.F.R. § 1.197. Instead, consistent with the guidance of M.P.E.P. § 1214.061.(B)1 2 3 the examiner should have issued an action indicating the claims as allowable but for the non-statutory double patenting rejection and setting a time in which Applicant could rewrite the dependent claims in independent form or file a terminal disclaimer to obviate the obviousness type double patenting rejection. Upon the issuance of such an action Applicant would have been apprised that the claims of the present application are determined to include allowable subject matter, could determine whether the double patenting rejection is proper, and could file a terminal disclaimer or rewrite the dependent claims in independent form.

Petition, filed on September 18, 2020, pgs. 4-5.

Applicant’s argument is well-taken. It is noted that the Manual of Patent Examining Procedure (MPEP) § 1214.06, provides, in pertinent part, that:  
[c]laims indicated as allowable but objected to prior to appeal because of their dependency from rejected claims will be treated as if they were rejected, unless an amendment pursuant to 37 CFR 41.33(b)(2)  rewriting such claims in independent form is filed within the 37 CFR 90.3. See MPEP § 1206. The following examples illustrate the appropriate approach to be taken by the examiner in various situations in applications…
 	(B) If the Board or court affirms a rejection against an independent claim and reverses all rejections against a claim dependent thereon, after expiration of the period for further appeal, the examiner should proceed in one of two ways:
(1) Convert the dependent claim into independent form by examiner’s amendment, cancel all claims in which the rejection was affirmed, and issue the application; or
(2) Set a 2-month time limit in which appellant may rewrite the dependent claim(s) in independent form. Extensions of time under 37 CFR 1.136(a)  are available. If no timely reply is received, the application is abandoned because no claims stand allowed.

Since claims 2, 3, 5-7, 10-14, 16, 18-20 are no longer under any rejection and all dependent claims, the application should not have been held abandoned.  Rather, the above-noted guidance set forth in MPEP § 1214.06 should have been followed. The imposition of the holding of abandonment is, therefore, improper. The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted, accordingly.

The application is directed to Technology Center GAU 2136 for further processing, including further action by the examiner in accordance with the guidance set forth in MPEP § 1214.06.

Questions concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET